Citation Nr: 1127963	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include asthma or sinusitis.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as plantar fasciitis.

3.  Entitlement to connection for an upper extremity disorder, claimed as peripheral neuropathy.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a low back disorder, to include has secondary to a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1982 through August 1989, and had reserve component service thereafter through 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal are more accurately described as stated on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in January 2011.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that his service treatment records may be incomplete and that reserve medical and clinical treatment records are incomplete.  The Veteran also contends that personnel records, if obtained, would confirm his statements regarding the circumstances of his active service, including participation in combat operations, his testimony regarding types of training he completed, and statements regarding the locations at which he was stationed.  These records should be sought.

He contends that, if the records were complete, the records would show that he manifested asthma and breathing problems toward the end of his active service, incurred knee and leg injuries in service, manifested back problems, upper extremity problems and foot problems in service or soon thereafter.  These records should be sought.

The Veteran has also identified additional private treatment records not associated with the evidence.  These records should be sought.  

The Veteran contends that he should be afforded VA examinations, and the Board agrees.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify any private provider who treated his for a claimed disorder from 1989 to the present.  The Veteran should identify each facility at which he underwent surgical treatment of the feet (since records from the podiatrist who treated him in the early 1990s are apparently unavailable), any provider who treated him for plantar fasciitis or a foot problem, any provider or facility from which the Veteran obtained a knee brace, orthotics, or any assistive device, 

2.  Request that the National Personnel Records Center (NPRC) conduct an additional search for active service medical and clinical records for the Veteran.  In addition, personnel records (201 file) should be sought.

Additionally, another attempt should be made to obtain complete records of the Veteran's reserve component service.  The Veteran has identified his reserve component as the United States Naval Reserves (NWC 0176 or VX-31), Naval Warfare Center, Naval Air Weapons Station, China Lake, California, throughout most of his reserve service.  

3.  Afford the Veteran an opportunity to authorize release of personnel and employment medical records from the Department of Navy Civil Service.  

4.  Current relevant VA clinical records should be obtained.  

5.  The Veteran should be afforded the opportunity to identify or submit non-VA clinical records or alternative types of lay or clinical evidence which might substantiate any claim on appeal that have not already been submitted.  

6.  After the actions described in paragraphs #1 through #5 above have been completed, to the extent possible, afford the Veteran VA examination as necessary to obtain opinions as to the onset and etiology of a sinus, allergy, or respiratory disorder, to include asthma and/or sinusitis.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  In particular, the examiner(s) should note review of service treatment records reflecting that the Veteran reported a history of "hayfever" and enucleation of tonsils prior to service at the time of service induction in 1982, 1988 service medical records reflecting treatment for acute bronchitis and persistent cough, and private clinical records reflecting treatment of sinusitis, including radiologic examination, in November 1991 and continuing treatment of sinusitis or asthma thereafter, including a history of sinus surgery in 1993.  

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

The examiner who provides examination as to the etiology and onset of asthma and/or a sinus disorder should address the following:
      (a) What diagnosis/diagnoses should be assigned currently for the Veteran's complaints of asthma and/or a sinus disorder?  
      (b) Is it at least as likely as not (50 percent or greater probability) that a disorder related to complaints of asthma or sinus was first manifested during the Veteran's service or had its onset during the Veteran's active service?
      (c) Is it at least as likely as not (50 percent or greater probability) that a disorder related to complaints of asthma or sinus has been chronic and continuous since the Veteran's active service?
      (d) Is it at least as likely as not (50 percent or greater probability) that a disorder related to complaints of asthma or sinus is related to the Veteran's active service, or any incident thereof, to include exposure to particulate matter?  
        (e) If it is your opinion that either asthma or a sinus disorder was present prior to the Veteran's service, identify whether the asthma or a sinus disorder was a congenital or a developmental condition in this case, and, if so, whether the disorder is a "disease" or is a "defect."  Please explain what medical knowledge or clinical evidence clearly and unmistakably demonstrates that the asthma or sinus disorder, whether a disease or a defect, pre-existed the Veteran's service.  Finally, for each asthma or sinus disorder that pre-existed the Veteran's service, explain whether there is clear and unmistakable evidence that the disorder, whether a congenital or developmental defect or disease, was not subjected to a superimposed disease or injury during the Veteran's service.  Please provide an opinion as to whether the disorder was aggravated, that is, permanently increased in severity, during or as a result of the Veteran's service.  
      (f) If you determine that no disorder related to complaints of asthma or a sinus disorder had its onset prior to, during, or as a result of the Veteran's service, please provide an opinion as to the approximate date of onset and the likely etiology of the disorders claimed as asthma and a sinus disorder.  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of asthma was in 1988 or 1989, prior to the Veteran's discharge from active service, and that onset of sinus problems was at about that same time.

The rationale for all opinions expressed should be provided in a legible report.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is indicated, necessary actions should be completed and the claims file should be returned to the examiner for an updated opinion.  

7.  After the actions described in paragraphs #1 through #5 above have been completed, to the extent possible, afford the Veteran VA examination as necessary to obtain opinion as to the onset and etiology of a foot disorder, claimed as plantar fasciitis.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  In particular, the examiner(s) should note review of the pre-service history of bilateral 5th toe deformity, and of any records obtained pertaining to podiatric treatment or surgery in the 1990s or soon after the Veteran's 1989 discharge from active service.  

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

The examiner who provides examination as to the etiology and onset of a bilateral foot disorder should address the following:
      (a) What diagnosis/diagnoses should be assigned currently for the Veteran's complaints of a bilateral foot disorder?  
      (b) Is it at least as likely as not (50 percent or greater probability) that a foot disorder was first manifested during the Veteran's service or had its onset during the Veteran's active service?
      (c) Is it at least as likely as not (50 percent or greater probability) that a foot disorder has been chronic and continuous since the Veteran's active service?
      (d) Is it at least as likely as not (50 percent or greater probability) that a current foot disorder is related to the Veteran's active service, or any incident thereof?  
      (e) If it is your opinion that a foot disorder was present prior to the Veteran's service, identify whether the disorder was a congenital or a developmental condition in this case, and, if so, whether the disorder is a "disease" or is a "defect."  Please explain what medical knowledge or clinical evidence clearly and unmistakably demonstrates that disorder, whether a disease or a defect, pre-existed the Veteran's service.  Explain whether there is clear and unmistakable evidence that the foot disorder was not subjected to a superimposed disease or injury during the Veteran's service.  Please provide an opinion as to whether the disorder was aggravated, that is, permanently increased in severity, during or as a result of the Veteran's service.  
      (f) If you determine that no foot disorder had its onset prior to, during, or as a result of the Veteran's service, please provide an opinion as to the approximate date of onset and the likely etiology of the current foot disorder(s).  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of foot pain in 1988 or 1989, prior to the Veteran's discharge from active service.  

The rationale for all opinions expressed should be provided in a legible report.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is indicated, necessary actions should be completed and the claims file should be returned to the examiner for an updated opinion.  

8.  After the actions described in paragraphs #1 through #5 above have been completed, to the extent possible, afford the Veteran VA examination as necessary to obtain opinions as to the onset and etiology of an upper extremity disorder, claimed as peripheral neuropathy, a low back disorder, and a right knee, left knee, or bilateral knee disorder.  The claims folder and a copy of this Remand should be made available to the examiners for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  In particular, the examiner(s) should discuss service treatment records reflecting that the Veteran reported a history of left knee surgery prior to service at the time of service induction examination and history in 1982.  The examiner should discuss post-service records in 1990 and 1991 reflecting complaints of joint pain and assignment of a diagnosis of osteoarthritis for certain joints.  The examiner should discuss records in 1990 through 1992 and thereafter which reflect that Veteran sought evaluation for numbness and tingling of the upper extremities and loss of bilateral hand grip in March 1990, March 1992. 

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

The examiner(s) should address the following:
      (a) What diagnosis/diagnoses should be assigned currently for the Veteran's upper extremity complaints?  
        (i) Is it at least as likely as not (50 percent or greater probability) that the current diagnosis linked to upper extremity complaints has been chronic and continuous since the Veteran's active service?
        (ii) Is it at least as likely as not (50 percent or greater probability) that a current diagnosis linked to upper extremity complaints is related to the Veteran's active service, or any incident thereof? 
        (iii) Was a current diagnosis linked to upper extremity complaints present prior to the Veteran's service?  If so, whether the disorder is a "disease" or is a "defect."  Please explain what medical knowledge or clinical evidence clearly and unmistakably demonstrates that disorder, whether a disease or a defect, pre-existed the Veteran's service.  Explain whether there is clear and unmistakable evidence that the disorder, whether a congenital or developmental defect or disease, was not subjected to a superimposed disease or injury during the Veteran's service.  Please provide an opinion as to whether the disorder was aggravated, that is, permanently increased in severity, during or as a result of the Veteran's service.  
        (iv) If you determine that no disorder related to upper extremity complaints had its onset prior to, during, or as a result of the Veteran's service, please provide an opinion as to the approximate date of onset and the likely etiology of the upper extremity disorder(s).   
      
      (b) What diagnosis/diagnoses should be assigned currently for the Veteran's low back complaints?
        (i) Is it at least as likely as not (50 percent or greater probability) that the current low back disorder has been chronic and continuous since the Veteran's active service?
        (ii) Is it at least as likely as not (50 percent or greater probability) that a current low back disorder is related to the Veteran's active service, or any incident thereof, to include lifting heavy objects during specialized training?   
        (iii) Was a low back disorder present prior to the Veteran's service?  If so, whether the disorder is a "disease" or is a "defect."  Please explain what medical knowledge or clinical evidence clearly and unmistakably demonstrates that disorder, whether a disease or a defect, pre-existed the Veteran's service.  Explain whether there is clear and unmistakable evidence that the disorder, whether a congenital or developmental defect or disease, was not subjected to a superimposed disease or injury during the Veteran's service.  Please provide an opinion as to whether the disorder was aggravated, that is, permanently increased in severity, during or as a result of the Veteran's service.  
        (iv) If you determine that no low back disorder had its onset prior to, during, or as a result of the Veteran's service, please provide an opinion as to the approximate date of onset and the likely etiology of the upper extremity disorder(s).   
       
      (c) What diagnosis/diagnoses should be assigned currently for the Veteran's right, left, or bilateral knee complaints?  
        (i) Is it at least as likely as not (50 percent or greater probability) that a right, left, or bilateral knee disorder was first manifested during the Veteran's service or had its onset during the Veteran's active service?
        (ii) Is it at least as likely as not (50 percent or greater probability) that a right knee disorder has been chronic and continuous since the Veteran's active service?
        (iii) Is it at least as likely as not (50 percent or greater probability) that a left knee disorder which was present prior to the Veteran's service was aggravated, that is, permanently increased in severity, during or as a result of the Veteran's service?  
        (iv) For each current right knee, left knee, and/or bilateral knee disorder, please provide an opinion as to the approximate date of onset and the likely etiology of the disorders.  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of knee disorders.  

The rationale for all opinions expressed should be provided in a legible report.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is indicated, necessary actions should be completed and the claims file should be returned to the examiner for an updated opinion.  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


